Citation Nr: 0813682	
Decision Date: 04/25/08    Archive Date: 05/01/08

DOCKET NO.  05-06 504	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a left shoulder 
disorder. 

2.  Entitlement to service connection for post-traumatic 
stress disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Francis, Associate Counsel
INTRODUCTION

The veteran served on active duty from June 1970 to March 
1972. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from a May 2004 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that denied 
service connection for a left shoulder disorder and from an 
October 2004 rating decision that denied service connection 
for post-traumatic stress disorder (PTSD).  

The issue of service connection for PTSD is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC) in Washington, 
D.C.

The veteran testified before the Board sitting at the RO in 
October 2007.  A transcript of the hearing is associated with 
the claims file. 


FINDING OF FACT

The veteran's current chronic left shoulder disability first 
manifested not earlier than 2001, many years after service, 
and is not related to a fall from a vehicle or any other 
aspect of service.  

CONCLUSION OF LAW

The criteria for service connection for a left shoulder 
disorder have not been met.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2007).  






REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  This notice must be 
provided prior to an initial unfavorable decision.  Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

Here, correspondence in March 2004 fully addressed all four 
notice elements and was sent prior to the initial decision.  
The letter informed the appellant of what evidence was 
required to substantiate the claim and of the appellant's and 
VA's respective duties for obtaining evidence.  The appellant 
was also asked to submit evidence and/or information in his 
possession.

VA must also review the information and the evidence 
presented with the claim and provide the claimant with notice 
of what information and evidence not previously provided, if 
any, is necessary to substantiate each of the five elements 
of the claim, including notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.  Dingess v. Nicholson,
19 Vet. App. 473 (2006).  Although the notice provided in 
March 2004 did not address either the rating criteria or 
effective date provisions that are pertinent to the 
appellant's claim, a satisfactory notice was provided in 
March 2006 with a subsequent adjudication in a supplemental 
statement of the case in December 2006 and a January 2007 
acknowledgement by the veteran that he had no further 
evidence to submit regarding the claim.  Furthermore, such 
error was harmless because service connection is being 
denied, and hence no rating or effective date will be 
assigned for a left shoulder disorder. 

In addition, VA has obtained all relevant, identified, and 
available evidence and has notified the appellant of any 
evidence that could not be obtained.  VA has not obtained a 
medical examination for reasons discussed below.  Thus, the 
Board finds that VA has satisfied both the notice and duty to 
assist provisions of the law.

The veteran served as an Army rifleman and tire repair 
technician including service in the Republic of Vietnam.  He 
contends that he injured his left shoulder when jumping from 
a vehicle during his deployment to Southeast Asia.  

Generally, service connection may be granted for disability 
resulting from a disease or injury incurred in or aggravated 
by military service.  38 U.S.C.A. § 1131, 
38 C.F.R. § 3.303.  In order to establish service connection 
for a claimed disorder, there must be (1) medical evidence of 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999); see also Degmetich v. Brown, 104 F.3d 1328 (Fed. 
Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  
Such determination is based on an analysis of all the 
evidence of record and evaluation of its credibility and 
probative value.  Baldwin v. West, 13 Vet. App. 1, 8 (1999).

In a February 2004 claim, the veteran stated that he received 
medical care for an injury to his left shoulder in 1972 a 
post medical facility in Seattle, Washington.   In an October 
2007 Board hearing, the veteran stated that he had injured 
his right ankle prior to deployment.  He further stated that 
after arriving in Vietnam he reinjured his right ankle when 
jumping from a vehicle and landed on his left shoulder.  He 
stated that his only treatment for his shoulder was 
medication for pain at that time and again at the time of his 
discharge physical examination. 

Service medical records are silent for any symptoms, 
injuries, examinations, or treatment of the left shoulder in 
service.  Records showed that the veteran was treated for a 
right ankle sprain at a training facility from March to May 
1971.  In August 1971, a medical officer at a field 
detachment in Vietnam noted the veteran's reports of another 
right ankle sprain.  However, there were no comments about 
the circumstances of the second ankle injury or any report of 
a left shoulder injury.  The medical officer prescribed 48 
hours rest in quarters.  Two days later, the veteran was 
evaluated by an orthopedic physician at an evacuation 
hospital.  The physician noted the veteran's reports of 
persistent ankle pain but no left shoulder symptoms.  The 
physician ordered a limited duty profile for two weeks but 
did not note any prescription medication for pain.  In a 
March 1972 discharge physical examination, a physician found 
no musculoskeletal abnormalities and noted that the right 
ankle sprain had resolved.  The veteran signed a portion of 
the report indicating that his health was good with no 
abnormal symptoms.  There were no entries for any clinical 
care including medication for pain.   

In an October 2007 Board hearing, the veteran stated that he 
sought medical care after discharge in from a VA facility in 
Fayetteville, North Carolina.  Records of medical care from 
that facility showed care for another right ankle sprain from 
December 1977 to November 1979.  No records of care from 1972 
were recovered and no history or current symptoms of a left 
shoulder injury were noted in the later records.  

The veteran also stated that he sought treatment from a 
private physician in 1972 who told him that his left shoulder 
was probably badly bruised and advised that he use pain 
medication.  The veteran acknowledged that he never requested 
records from this physician despite notices that VA would 
seek the records if so authorized.  The veteran stated that 
he worked in several industrial jobs until 2000 when the 
family physician recommended a shoulder examination by a 
specialist.  In October 2001, a private orthopedic physician 
noted that the veteran complained of left shoulder pain for 
the previous two to three months.  The physician also noted 
that the veteran reported no specific trauma or instigating 
event and that he previously had been treated only with a 
topical sports medication.  X-rays showed a small spur off 
the coracoid process and some thickening of the distal 
clavicle.  The physician diagnosed subacromial bursitis and 
possible partial rotator cuff tear.  The veteran received a 
steroid injection.  After review of a magnetic resonance 
image, a surgeon performed arthroscopic surgery and 
debridement with bursectomy.  Records showed follow-up 
physical therapy and additional medication through February 
2002.  

In September 2004, a VA mental health clinic examiner noted 
that the veteran was experiencing multiple joint arthritis, 
especially at the left shoulder.  Subsequent VA treatment 
records for other disorders in 2005 and 2006 also noted on-
going medical treatment for arthritis.  None of the VA 
records mentioned any injuries to the left shoulder in or 
after service.  

The Board concludes that service connection for a left 
shoulder disorder is not warranted because there is no 
competent medical evidence that a fall from a vehicle in 
service resulted in a chronic left shoulder disability which 
first manifested not earlier than 2001, many years after 
service.  The Board acknowledges the veteran's statement that 
he fell on his shoulder, but service medical records are 
silent for treatment for any acute injury or diagnosis of a 
chronic disorder.  The veteran reported that his family 
physician in 1972 told him that his discomfort was a bad 
bruise, and the veteran did not authorize the recovery of any 
specific records from this physician.  Even if available, the 
veteran's reports of his physician's statement demonstrate 
that records would not likely show any clinical data to 
support a diagnosis of a chronic disorder or an opinion 
relating a disorder to any aspect of service.  Furthermore, 
the veteran worked successfully in a factory for thirty years 
after service.  VA treatment records in 1977 through 1979 
noted right ankle symptoms but no complaints of left shoulder 
discomfort.  Finally, the orthopedic physician in 2001 noted 
that the veteran's left shoulder symptoms had a recent onset 
and that the veteran did not report the occurrence of any 
earlier trauma. 

The Board considered whether a VA examination was required in 
this case.  The duty to assist is triggered when it is 
necessary to obtain an examination to make a decision in the 
case.  Factors to consider in determining whether an 
examination is necessary include whether there is evidence of 
a current disability, and whether there is evidence that the 
disability may be associated with the appellant's military 
service but there is not sufficient medical evidence to make 
a decision on the claim. 38 U.S.C.A. § 5103A(d) (West 2002); 
38 C.F.R. § 3.159(c)(4) (2007); see also McLendon v. 
Nicholson, 20 Vet. App. 79, 81 (2006).  Here, the veteran is 
competent to report that he fell on his shoulder.  However, 
there is no competent medical evidence that the fall caused 
an acute injury or chronic left shoulder disability in 
service or for many years after service.  Therefore, a 
medical examination is not necessary to decide the claim.  
Although the veteran may have a sincere belief that a fall 
from a vehicle caused his current chronic disorder, as a 
layperson, the veteran does not possess the necessary 
knowledge of medical principles, and his assertions, standing 
alone, are not probative as to the etiology of his current 
extremity symptoms.  See Bostain v. West, 11 Vet. App. 124, 
127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  

The weight of the credible evidence demonstrates that the 
veteran's current left shoulder spur, bursitis, cuff tear, 
and arthritis first manifested many years after service and 
is not related to any aspect of service.  As the 
preponderance of the evidence is against this claim, the 
"benefit of the doubt" rule is not for application, and the 
Board must deny the claim.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a left shoulder disorder is denied.  


REMAND

In the opinion of the Board, additional development is 
necessary. 

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition in accordance with 
38 C.F.R. § 4.125(a) (i.e., the diagnosis must comply with 
the Fourth Edition of the Diagnostic and Statistical Manual 
of Mental Disorders, 1994 (DSM-IV)); credible supporting 
evidence that the claimed in-service stressor occurred; and a 
link, established by medical evidence, between current 
symptomatology and the claimed in-service stressor.  See 38 
C.F.R. §§ 3.304(f), 4.125; see also Cohen v. Brown, 10 Vet. 
App. 128, 140 (1997).  

The occurrence of an event alleged as the "stressor" upon 
which a PTSD diagnosis is based (as opposed to the 
sufficiency of the alleged event to cause PTSD) is an 
adjudicative determination, not a medical determination.  
Zarycki v. Brown, 6 Vet. App. 91, 97-98 (1993).

Service personnel records showed that the veteran was 
assigned to Company E (Rifle Security), 50th Infantry, 
providing facility security for U.S. Army Support Command, Da 
Nang, Republic of Vietnam from July 1971 to March 1972.  He 
received no combat awards or the Combat Infantryman Badge.  

In an August 2004 statement and in an August 2004 VA 
examination, the veteran stated that while attached to a 
military police unit in Vietnam, he participated in combat 
operations in the field, witnessed the death of several 
friends, and sighted many refugees who had been displaced and 
crippled by the war.  He described a specific event that 
occurred when he was on duty as a guard in a facility 
perimeter watch tower.  He stated that he was asleep on post 
and did not see the enemy intruding into the facility until 
another soldier awakened him during the fighting. The solder 
was killed later that night.  He did not mention the date or 
place, the soldier's name, or whether he witnessed the death.  
A VA psychologist diagnosed PTSD.  In an October 2004 
statement, the veteran stated that the incident occurred at 
the China Beach facility near Da Nang.  In an undated 
response to a VA questionnaire, the veteran also stated that 
he witnessed the electrocution of an unnamed soldier who 
placed his rifle on a power line.  Subsequent outpatient 
treatment reports and periodic examinations refer to 
nightmares and flashbacks of the war in general but do not 
refer to these or any other specific traumatic events. 

In an April 2005 RO hearing, the veteran reported that as a 
military policeman he had been threatened with a firearm by 
soldiers who he had reported in possession of illegal drugs.  
He also stated that these soldiers threw another individual 
into electrical equipment that caused his electrocution and 
that he had witnessed a soldier being abducted by the enemy 
for running into a cow with a vehicle.  In a February 2007 
statement, the veteran stated that the roving guard who saved 
his life in the base intrusion firefight was named 
"George."  He also stated that he witnessed a soldier named 
"Willie" being killed on guard duty.  The date, place, and 
circumstances were not provided.  

In his October 2007 hearing, the veteran did not mention any 
of the events noted above.   Rather, the veteran stated that 
on August 16, 1971, he had been assigned to a truck convoy 
which was attacked and that his friend "George" was shot 
and killed in the attack.  Although he did not mention the 
soldier's full name during the hearing, he provided a full 
name, "George Anthione Chapman," in a written statement the 
same day.  Public records of the Vietnam Veteran's Memorial 
show that SP4 George Anthony Chapman, Serial Number 
399584755, a light vehicle mechanic, was killed by a hostile 
explosive device on August 26, 1971 in Quang Nam province 
located adjacent to Da Nang City, Republic of Vietnam.  
Although the veteran was assigned to a base security force in 
the Da Nang area, it is not clear whether his duties included 
guarding truck convoys or whether Specialist Chapman was in 
his unit.  Further development of the military records is 
necessary to determine whether the veteran was in a combat 
action with the enemy or to verify the occurrence of the 
traumatic event.  

Furthermore, the event involving the truck convoy described 
at the hearing had not been previously reported to any of the 
veteran's mental health providers who formed their diagnoses 
based on another unverified event.  Therefore, an additional 
psychiatric examination is necessary to determine whether if 
the veteran's current PTSD is related to a verifiable 
traumatic event.  

Accordingly, the case is REMANDED for the following action:

1.  Request from the National Personnel 
Records Center the service personnel 
records and any U.S. Army casualty 
reports for SP4 George Anthony Chapman, 
Serial Number 399584755, MOS 63B2P, who 
was killed by a hostile explosive device 
on August 16, 1971 in Quang Nam province, 
Republic of Vietnam.  Associate any 
records obtained with the claims file.  

2.  Request from the Joint Service Record 
Research Center all unit operational 
reports or lessons learned reports for 
Company E (Rifle Security), 50th 
Infantry, and for U.S. Army Support 
Command, Da Nang, for the period August 
25, 1971 to August 28, 1971.  

3.  Schedule the veteran for a 
psychiatric examination by an 
appropriately qualified VA physician.  
Request that the physician review the 
claims file and note review of the claims 
file in the examination report.  Request 
that the physician provide an evaluation 
of the veteran's mental health status in 
accordance with the criteria of DSM-IV 
and provide an opinion whether any 
disability found is at least as likely as 
not (50 percent or greater possibility) 
related to any specific traumatic events 
in service or any other aspect of 
service.  

4.  Then, readjudicate the claim for 
service connection for PTSD.  If the 
decision remains adverse to the veteran, 
provide the veteran and his 
representative with a supplemental 
statement of the case and an opportunity 
to respond.  Thereafter, return the case 
to the Board as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


______________________________________________
D. C. SPICKLER
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


